DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s response for and amendments to Application 17/124,856, filed on 09/01/2021.
Claims 1-5 and 7-13 are pending and have been examined. 
Claim 6 has been canceled by the applicant.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as the claim is determined to integrate the abstract idea into a practical application under Step 2A, Prong 2 of the 101 analysis.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-10, and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 12 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 1 is directed to a system, which is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  For the sake of examination, since the apparatus of claim 1 implements the steps of the method of claim 12, claim 1 will be subject to the same analysis as that of claim 12 below.  
Per Step 2A, Prong 1 
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention includes the actual “transmitting” of the vehicle cleaning information.  This limitation is considered “receiving and/or transmission of data over a network,” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Ultramercial and buySAFE v Google.  The steps also include several units as well as information being transmitted to a user terminal or server.  Even if the units were identified as structural components, these elements, including the terminal, server, microphone, as well as the units, are recited at a high level of generality and as recited are considered a generic recitation of the technical element, and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  These components simply automate portions of the abstract idea, such as acquiring or transmittal of data or dirt factor evaluation.  Further, the examiner takes Official Notice that it is old and well known in the communication arts to use a microphone to capture sound for analysis.  Finally, the addition also by amendment of a target sound that is recorded and stored in advance is considered “receiving, processing, and storage of data,” which is listed in the MPEP 2106.06 (d) (ii) as an example of conventional computer functioning (see “electronic recordkeeping- Alice, “storing and retrieving information in a memory”- Versata Dev Grp. v SAP
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention includes the actual “transmitting” of the vehicle cleaning information.  This limitation is considered “receiving and/or transmission of data over a network,” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Ultramercial and buySAFE v Google.  The steps also include several units as well as information being transmitted to a user terminal or server as well as sound captured by a microphone.  Even if the units were identified as structural components, these elements, including the terminal and server as well as the units, are recited at a high level of generality and as recited are considered a generic recitation of the technical element, and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  These components simply automate portions of the abstract idea, such as acquiring or transmittal of data or dirt factor evaluation.  Further, the examiner takes Official Notice that it is old and well known in the communication arts to use a microphone to capture sound for analysis.  Finally, the addition also by amendment of a target sound that is recorded and stored in advance is considered “receiving, processing, and storage of data,” which is listed in the MPEP 2106.06 (d) (ii) as an example of conventional computer functioning (see “electronic recordkeeping- Alice, “storing and retrieving information in a memory”- Versata Dev Grp. v SAP
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to acquire/receive the vehicle cabin interior information, recognizing the dirt factor, and transmitting cleaning information based on the dirt factor analysis.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 2 and 3 are considered part of the abstract idea, as evaluation of camera data could be done mentally by reviewing camera data visually and then making a dirt factor decision based on such as seeing the occupants eating and drinking or seeing a child in the car.  The use of the camera is recited at a high level of generality, and the camera is simply used as a tool to implement the abstract idea of visually determining a dirt factor.  Claim 4 is considered part of the abstract idea for the same reasons as claims 2 and 3.  Further, the determination of a concordance rate between images being a predetermined value or smaller could easily be done mentally by a human operator observing the images.  In fact, review of camera and image data and comparison of such images is routinely done by human operators in such as the law enforcement arts.  Claim 5 is considered part of the abstract idea, as an odor level could be identified and evaluated by a human operator with access to the vehicle, and the use of a sensor is considered conventional functioning, as the sensor is recited at a high level of generality and simply automates the acquisition of vehicle cabin interior information that could be done by a human operator by smelling the car and making a judgment on the strength of the odor.  Claim 7 combines evaluation of image and sound data, and is therefore considered part of the abstract idea for the same reasons as claim 4 above.  Claim 8 limits the transmitting of the cleaning information to be transmitted when the use of the vehicle is finished.  The timing of when the cleaning data is sent is considered insignificant extra-solution activity, as when the cleaning information is transmitted does 
Therefore, claims 1-5, 7-10, and 12-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Response to Arguments
Regarding the rejections under 35 USC 112 a and b
The applicant’s amendments to the claims have overcome the 112 rejections and the rejections are withdrawn.

Regarding the rejections under 35 USC 101
The applicant’s arguments are based on the claim amendments.  Therefore, the arguments have been addressed in the updated 101 rejection above that is now based on the claims as amended.

Regarding the rejections under 35 USC 103
The applicant’s amendments to the claims have overcome the prior art rejection and the rejection is withdrawn.


Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Woo, et al., Pre-Grant Publication No. 2021/0003413 A1- in which cameras detect at least a threshold level of dirt and the system is notified of the need to clean the car
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682